683 F.Supp. 1545 (1988)
James L. BUCHANAN, et al., Plaintiffs,
v.
The CITY OF JACKSON, TENNESSEE, et al., Defendants.
No. 77-1022.
United States District Court, W.D. Tennessee, E.D.
March 11, 1988.
*1546 Richard Dinkins, Nashville, Tenn., and Napoleon B. Williams, Jr., Legal Defense Fund, New York City, for plaintiffs.
Harold Johnson, Jackson, Tenn., and William S. Rhyne, Washington, D.C., for defendants.

ORDER APPROVING DEFENDANTS' SECOND PROPOSED REMEDY
TODD, District Judge.
On January 5, 1988, the court filed a Memorandum Opinion and Order holding that the present system of at-large election of the Jackson, Tennessee, Board of Commissioners resulted in a denial or abridgement of plaintiffs' and other black persons' right to vote on account of race or color in violation of § 2 of the Voting Rights Act of 1965, as amended, 42 U.S.C. § 1973 et seq. Defendants were enjoined from holding further elections under the current system, pending further orders of this court.
On February 5, 1988, the court entered an order rejecting defendants' first proposed remedy and requiring defendants to submit a second proposed remedy. On March 11, 1988, defendants submitted a proposed remedy, admitted into evidence as Exhibit 121, which provides for a mayor-council form of government, with a mayor elected at-large and nine council-members elected from districts.
After hearing statements of counsel, and after reviewing Exhibit 121, the court concludes that defendants' second proposed remedy complies with the Voting Rights Act.
Therefore, Exhibit 121 as amended is accepted by the court as the remedy in this action. The resolution adopting the mayor-council form of government described in Exhibit 121 complies with § 2 of the Voting Rights Act of 1965 as amended.
The clerk will prepare a final judgment pursuant to Rule 58, Fed.R.Civ.P., incorporating the memorandum opinion and order of January 5, 1988, 683 F.Supp. 1515, as amended, the opinion and order of February 5, 1988, 683 F.Supp. 1537, rejecting defendants' first proposed remedy, and this order.
IT IS SO ORDERED.